Citation Nr: 0940761	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  05-03 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for status post 
surgical repair of abdominal aneurysms, as secondary to 
service-connected status post myocardial infarction with 
angina.  

2.  Entitlement to an evaluation in excess of 30 percent 
disabling for service connected status post myocardial 
infarction with angina.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars Of 
The United States


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1960 to 
August 1980.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  

In November 2007, the Board remanded these issues to the RO 
via the Appeals Management Center (AMC) for additional 
development.  That development completed, the matter has 
properly been returned to the Board for appellate 
consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Veteran's abdominal aneurysms did not have onset 
during active service, were not caused or aggravated by 
active service, or by his service-connected status post 
myocardial infarction with angina.  

2.  During the appeal period, the Veteran's service connected 
status post myocardial infarction with angina has not 
resulted in left ventricular ejection fraction less than 51 
percent, in exercise tolerance less than 6 METs with dyspnea, 
fatigue, angina, dizziness, or syncope, or in any episodes of 
congestive heart failure.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for status post 
surgical repair of abdominal aneurysms have not been met.  
38 U.S.C.A. § 1101, 1110, 1112, 1131, 1137 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309, 3.310 (2009), 
3.310 (2005).  

2.  The criteria for an evaluation in excess of 30 percent 
disabling for status post myocardial infarction with angina 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.104, Diagnostic Code 7005, 
7006 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In general, service connection requires 
competent evidence of (1) a current disability; (2) inservice 
incurrence or aggravation of a disease or injury; and (3) a 
nexus between the claimed inservice disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

Certain chronic diseases, including cardiovascular disease, 
may be presumed to have been incurred in or aggravated by 
service if manifest to a compensable degree within one year 
of discharge from service.  See 38 U.S.C.A.  §§ 1101, 1112, 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2009).  

Service connection may also be granted for a disability if 
competent evidence shows that such disability was caused or 
aggravated by another disability for which service connection 
has been established.  38 C.F.R. § 3.310.  Section 3.310 was 
amended effective October 10, 2006, during the course of the 
Veteran's appeal of the August 2003 rating decision.  That 
amendment included the language now found at subsection (b), 
as follows:

Any increase in severity of a nonservice-
connected disease or injury that is 
proximately due to or the result of a 
service-connected disease or injury, and 
not due to the natural progress of the 
nonservice-connected disease, will be 
service connected.  However, VA will not 
concede that a nonservice connected 
disease or injury was aggravated by a 
service-connected disease or injury 
unless the baseline level of severity of 
the nonservice-connected disease or 
injury is established by medical evidence 
created before the onset of aggravation 
or by the earliest medical evidence 
created at any time between the onset of 
aggravation and receipt of medical 
evidence establishing the current level 
of severity of the nonservice-connected 
disease or injury.  The rating activity 
will determine the baseline and current 
levels of severity under the Schedule for 
Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by 
deducting the baseline level of severity, 
as well as any increase in severity due 
to the natural progress of the disease, 
from the current level.  

Prior to that change, the law regarding entitlement to 
"service connection" for aggravation of a nonservice 
connected condition by a service connected condition was 
strongly influenced by Allen v. Brown, 7 Vet. App. 439 
(1995).  In Allen, the U.S. Court of Veterans Appeals (now 
the U.S. Court of Appeals for Veterans Claims and hereinafter 
"the Court") did not refer to whether the aggravation could 
itself be deemed "service connected" if there was no 
showing of the extent of disability due to the aggravation.  
Hence, it appears that the revised § 3.310 imposes additional 
evidentiary burdens on the claimant.  As there is no 
indication that the revised version was to be applied 
retroactively, the Board will apply the version of § 3.310 
that was in effect at the time the Veteran filed his claim.  
Landgraf v. USI Film Products, 511 U.S. 244 (1994); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  

The earliest report of an aneurysm is found in March 1998 VA 
treatment notes which list that he had an abdominal aortic 
aneurysm which measured 3.5 cm in November 1997 and had 
increased form 3.2 cm 6 months prior.  Notes from April 2000 
document that the Veteran's abdominal aortic aneurysm 
ultrasound revealed a difference in diameter of his iliac 
arteries.  

Importantly, notes from prior to his 2001 surgery document 
that the Veteran continued to smoke tobacco despite 
encouragement from clinicians to stop and had been a two pack 
per day smoker for 40 years.  

There is no evidence that the Veteran had an aneurysm at any 
time during service or within a decade of his separation from 
active service.  A June 1980 retirement report of medical 
examination includes a normal clinical evaluation of the 
Veteran's vascular system.  He has not contended that he was 
found to have an aneurysm during service or within one year 
of separation from service.  Therefore, a grant of benefits 
is not warranted based on onset of an aneurysm during service 
or within one year of separation from service.  

In July 2001 the Veteran underwent surgical repair of his 
abdominal aortic aneurysm, bilateral common iliac artery 
aneurysm repair, and right internal iliac aneurysm repair.  
He developed right lower extremity compartment syndrome 
following surgery and underwent a deep posterior compartment 
fasciotomy later that month.  The following months he 
underwent debridement and other treatment of his wound, 
including treatment for extensive myonecrosis.  He continued 
to experience chronic infection of his right leg and an above 
the knee right amputation was performed in March 2004.  

In adjudicating this claim, the Board has reviewed 
conflicting statements from medical professionals.  In such 
cases it is within the Board's province to weigh the 
probative value of those opinions.  In Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993), the Court stated:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

So long as the Board provides an adequate reason or basis for 
doing so, the Board does not err by favoring one competent 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Greater weight may be placed on one 
examiner's opinion over another depending on factors such as 
reasoning employed by the examiners and whether or not, and 
the extent to which they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  Additionally, the thoroughness and detail of a 
medical opinion are among the factors for assessing the 
probative value of the opinion.  See Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000).  

More recently, the Court provided additional guidance as to 
the weighing of medical opinion evidence.  See Nieves-
Rodriguez, 22 Vet. App. 295 (2008).  In that case, the Court 
found that guiding factors in evaluating the probity of a 
medical opinion are whether the opinion was based on 
sufficient facts or data, whether the opinion was the product 
of reliable principles and methods, and whether the medical 
professional applied the principles and methods reliably to 
the facts of the case.  Id. at 302.  

In a March 2004 letter, "E.O.", M.D., the surgeon who had 
performed the original aneurysm repair in July 2001, stated 
in pertinent part as follows:  

The cause (or causes) of true aneurysms 
such as [the Veteran] had is less than 
certain.  Genetic predisposition is a 
contributing factor that patients are 
obviously not able to control.  
Hypertension, coronary artery disease, 
and peripheral artery disease are all 
diagnoses that are closely linked to 
aortic aneurysms.  Hypertension is the 
most closely linked and plays the most 
important role in the rapid expansion of 
any aneurysm.  [The Veteran] has all of 
these conditions.  While it is not 
possible to say in any patient which one 
specific condition or trait is the single 
most important cause of aneurysm 
formation, the conditions mentioned above 
are all recognized as contributing to 
both formation and expansion.  It is more 
likely than not that these factors were 
involved in [the Veteran's] aneurysm 
formation and subsequent expansion.  

Also of record is a November 2004 opinion from "T.G.", M.D.  
Dr. T.G. provided a history, after review of the Veteran's 
treatment records that the Veteran was hospitalized for a 
myocardial infarct in 1980 at which time is blood pressure 
was normal.  According to Dr. T.G., the Veteran was noted to 
have an abdominal aortic aneurysm in 2000 that was found on 
routine screening, subsequently underwent repair of that 
aneurysm and an iliac artery aneurysm, suffered infections 
and ultimately had an above the knee amputation.  

Dr. T.G. opined that it was less likely than not the 
Veteran's lower extremity complications following his 
aneurysm repair was secondary to his service connected 
cardiac disability, providing evidence against this claim.  
He explained that the etiology of abdominal aortic aneurysms 
is multifactorial and primarily degenerative rather than 
atherosclerotic, atherosclerosis associated with such 
aneurysms in only 25 percent of patients.  Dr. T.G. included 
that there are gender and genetic risks with regard to 
aneurysms.  He concluded that the Veteran's aneurysms were 
degenerative in nature and not statistically atherosclerotic.  

The Board recognizes that Dr. T.G. referred to a noting of 
the aneurysm in the year 2000.  Other records indicate that 
the aneurysm was noted earlier.  It is unclear whether Dr. 
T.G. was stating that the Veteran's aneurysm was simply noted 
in 2000 or discovered in 2000.  Regardless, whether the 
aneurysm was discovered in 2000 or a few years earlier (which 
the record tends to show) such discrepancy in dates is not 
important here as Dr. T.G.'s opinion goes to causes of 
aneurysm formation and expansion, and there is no indication 
that the date that the Veteran's aneurysm was discovered has 
any bearing on Dr. T.G.'s opinion.

In February 2009 the Veteran underwent a VA examination of 
his service connected cardiac disability.  In the November 
2007 Remand, the Board directed the examiner to review the 
claims file and to offer an opinion as to whether it was as 
likely as not that the Veteran's service connected cardiac 
disability caused or aggravated his peripheral vascular 
disease or aggravated his aneurysm or post surgical repair of 
his aneurysm.  

The examiner reported that she had reviewed the claims file.  
She noted that the claims file did not contain service 
treatment records (the Board finds that this does not affect 
the adequacy of her opinion because the Veteran's aneurysms 
were first found many years after service, as conceded by the 
Veteran himself).  She opined that the Veteran's coronary 
artery disease did not aggravate or predispose him to 
atherosclerosis of his aorta, did not aggravate his 
postsurgical repair of his aortic aneurysm, and did not cause 
or aggravate his peripheral vascular disease.  

The examiner explained that atherosclerosis is a systemic 
disease that results from numerous risk factors including 
tobacco use, diabetes mellitus, hypertension, genetic 
predisposition and hyperlipidemia.  As stated above, the 
Veteran was a 40 year user of tobacco.  He also has been 
diagnosed with hyperlipidemia and hypertension.  Service 
connection is not in place for these disorders so these risk 
factors do not give rise to a grant of benefits for this 
aneurysm or resulting complications of its repair.  

The Board finds that the medical opinions rendered by Dr. 
T.G. and by the February 2009 examiner, both of which were 
unfavorable to a grant of VA benefits for disability 
resulting from the Veteran's abdominal aortic aneurysms, are 
more probative than the opinion rendered by Dr. E.O., which 
was favorable to such a grant.  Dr. E.O. indicated that there 
are many causes of aortic aneurysm formation and although he 
remarked that coronary artery disease was one of the 
conditions linked to aneurysym formation, he also provided 
that conditions suffered by the Veteran, hypertension and 
peripheral vascular disease, were closely linked to aortic 
aneurysms.  Of note is that problems lists in VA records 
indicate that the Veteran has been diagnosed with peripheral 
vascular disease and medication lists show that he is 
prescribed atenol for hypertension.  Service connection is 
not in place for hypertension or peripheral vascular disease.  

The Board finds that because Dr. E.O. links both a service-
connected condition and non-service connected conditions to 
the Veteran's aortic aneurysm, the contribution of his 
service connected condition to the aneurysm formation and 
expansion it limits the overall probative value of this 
opinion regarding the critical question in this case:  did 
the service connected disability cause another problem.  This 
tends to reduce the probative value of the opinion because it 
is not possible from reading this opinion to note the extent 
of contribution of the Veteran's coronary artery disease to 
his aneurysm and resulting complications following repair.  

Dr. T.G.'s opinion agreed with Dr. E.O.'s opinion in that Dr. 
T.G. also explained that genetic risks and other factors 
played a part in abdominal aortic aneurysms.  Dr. T.G.'s 
opinion differs in that he included the statistical 
relationship between atherosclerosis and such aneurysms.  The 
statistical fact that there is only a 25 percent link between 
atherosclerosis and such aneurysms is in agreement with Dr. 
T.G.'s conclusion that the Veteran's aneurysms were not 
linked to his service connected cardiac disability.  Dr. 
T.G.'s opinion, thus, does not suffer from the vagueness of 
Dr. E.O.'s opinion.  

Given the greater specificity and the additional explanation, 
the Board finds that Dr. T.G.'s opinion is assigned greater 
probative weight than Dr. E.O.'s opinion.  

The February 2009 examiner also listed several factors that 
are relevant in this case, tobacco use, hypertension, 
hyperlipidemia, and genetic predisposition.  In that sense 
her opinion was in agreement with the statements of Dr. T.G. 
and Dr. T.O.  As stated above, the Veteran has a 40 year 
history of tobacco use, problem lists in VA records indicated 
hyperlipidemia, and medication lists indicate that the 
Veteran has been prescribed medication for hypertension.  Her 
conclusion, given the pertinent multiple factors, fits 
logically with the facts of this case and her opinion is 
afforded significant probative weight, providing evidence 
against this claim.  

In essence, Dr. E.O. agrees that multiple relevant factors 
are linked to the Veteran's aneurysm, but does not 
differentiate between the relative importance of those 
factors.  Only one of those factors, coronary artery disease, 
could give rise to a grant of service connection in this 
case.  Dr. T.G. and the February 2009 examiner 
differentiation between the factors tends to show that the 
contribution of the Veteran's service connected disability is 
not so significant as to find that his service connected 
cardiac disability proximately caused or aggravated his 
aneurysm.  For these reasons, the opinions provided by Dr. 
T.G. and the February 2009 examiner outweigh the opinion 
provided by Dr. E.O.  

Also considered by the Board is the opinion of the Veteran.  
Although the Veteran has not demonstrated that he has 
expertise in medical matters, and thus not competent to 
render a medical opinion, the Board may not out of hand 
dismiss his lay opinion as to etiology.  See Davidson v. 
Shinseki, No. 2009-7075 (Fed. Cir. September 14, 2009).  
Here, the Board has considered the Veteran's opinion that all 
of his vascular problems are related.  The most succinct 
expression of his opinion is found in a December 2001 VA Form 
31-4142, in which he stated his belief that his problems have 
been caused by a blockage of blood throughout his life.  More 
specifically, the Veteran indicated in a February 2004 letter 
that his claim included a claim for loss of use of his right 
leg because of heart disease.  

The Board finds that the medical opinions of record are more 
probative that the Veteran's opinion as to whether his 
service connected cardiac disability proximately caused or 
aggravated his aneurysm and complications that followed the 
surgical treatment of his aneurysm.  The medical opinions are 
afforded more weight than the Veteran's opinion because the 
medical opinions are based on more specialized pertinent 
knowledge, a detailed review of the evidence, and a rational 
that the Board finds compelling and clear. 

Based on the discussion above, the preponderance of evidence 
of record is against a grant of VA benefits for status post 
surgical repair of abdominal aneurysms.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2008).  




Increased evaluation

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is 
required to consider the potential application of various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the Veteran, as well as 
the entire history of the Veteran's disability.  38 C.F.R. §§ 
4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In deciding the Veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2008), and whether the Veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period (as in this case).  Id. 
at 126.  Hart appears to extend Fenderson to all increased 
evaluation claims. 

Service connection was established for status post myocardial 
infarction with angina in a February 1982 rating decision.  A 
30 percent rating was assigned at that time and remained in 
place until the Veteran filed his current claim for an 
increased rating in September 2001.  Thus, the relevant time 
frame for adjudicating this appeal, and considering whether 
staged ratings are appropriate, is from September 2000, one 
year from receipt of the Veteran's claim.  See Hart, 21 Vet. 
App. at 509.  

This disability is currently evaluated under 38 C.F.R. 
§ 4.104 Diagnostic Code 7005 and 7006.  Under those criteria, 
a 100 percent rating is assigned for three months following a 
myocardial infarction, documented by laboratory tests.  
38 C.F.R. § 4.104 Diagnostic Code 7006.  Thereafter a 10 
percent rating contemplates a workload of greater than 7 METs 
but not greater than 10 METs which results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; continuous 
medication required.  38 C.F.R. § 4.104 Diagnostic Code 7005 
and 7006.  A 30 percent rating is assigned for a workload of 
greater than 5 METs but not greater than 7 METs which results 
in dyspnea, fatigue, angina, dizziness, or syncope, or 
evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  Id.  A 60 
percent rating is assigned where there is more than one 
episode of acute congestive heart failure in the past year, 
or workload of greater than 3 METs but not greater than 5 
METs which results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 percent to 50 percent.  Id.  
Finally, a 100 percent rating is assigned where there is 
documented coronary artery disease (Code 7005) or myocardial 
infarction (Code 7006) resulting in chronic congestive heart 
failure, or; workload of 3 METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  Id.  

One MET (metabolic equivalent) is defined as the energy cost 
of standing quietly at rest and represents an oxygen uptake 
of 3.5 milliliters per kilogram of body weight per minute.  
When the level of METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is required for evaluation, 
and a laboratory determination cannot be done for medical 
reasons, an estimation by a medical examiner of the level of 
activity (expressed in METs and supported by specific 
examples, such as slow stair climbing or shoveling snow) that 
results in dyspnea, fatigue, angina, dizziness, or syncope 
may be used.  38 C.F.R. § 4.104, Note (2).  

In addition to the preceding rating criteria, and during the 
pendency of the Veteran's appeal, VA revised that portion of 
the Rating Schedule for evaluation of specified 
cardiovascular disorders, to consist of those rated under 
Diagnostic Codes 7000 through 7007, 7011, and 7015 through 
7020 - the revision effective from October 6, 2006.  See 71 
Fed. Reg. 52,459-60 (Sept. 7, 2006); codified at 38 C.F.R. 
4.100.  The revised regulation contains the following new 
provisions: (1) In all cases, whether or not cardiac 
hypertrophy or dilatation (documented by electrocardiogram, 
echocardiogram, or X-ray) is present and whether or not there 
is a need for continuous medication must be ascertained.  (2) 
Even if the requirement for a 10 percent rating (based on the 
need for continuous medication) or a 30 percent rating (based 
on the presence of cardiac hypertrophy or dilatation) is met, 
MET testing is required except when there is a medical 
contraindication; when the left ventricular ejection fraction 
has been measured and is 50 percent or less; when chronic 
congestive heart failure is present or there has been more 
than one episode of congestive heart failure within the past 
year; and when a 100 percent evaluation can be assigned on 
another basis.  (3) If left ventricular ejection fraction 
(LVEF) testing is not of record, evaluation should be based 
on alternative criteria unless the examiner states that the 
LVEF test is needed in a particular case because the 
available medical information does not sufficiently reflect 
the severity of the veteran's cardiovascular disability.  Id.  

It does not appear that the Veteran has been notified of this 
new regulation to date.  However, the Board finds that the 
regulation has the effect of clarifying, rather than 
fundamentally changing, the underlying criteria for 
evaluating heart diseases, and the Veteran will thus not be 
prejudiced by a discussion of this regulation in this case.  
See Bernard v. Brown, 4 Vet. App. at 394.C.F.R. § 3.114; 
VAOPGCPREC 3- 2000 (Apr. 10, 2000). 

In this case, the Board has not discussed whether cardiac 
hypertrophy or dilatation (documented by electrocardiogram, 
echocardiogram, or X-ray) is present and whether or not there 
is a need for continuous medication.  These criteria are 
applicable to the 10 percent and 30 percent ratings.  The 
Veteran's service connected cardiac disability is already 
evaluated as 30 percent disabling.  Whether there is a need 
for continuous medication and whether cardiac hypertrophy or 
dilatation is present has no effect on whether a rating 
higher than 30 percent is warranted so there is no reason to 
discuss whether these factors are present.  

In March 2002 the Veteran underwent a VA examination 
regarding his heart disability.  The examiner stated that 
there was no evidence of congestive heart failure and that 
the Veteran had been wheelchair bound since August 2001.  He 
reported that a cardiac stress test (an adenosine 
methoxyisobutyl isonitrile or AMIBI) performed in September 
2000 revealed an ejection fraction of 51 percent and a fixed 
inferior wall defect.  This is supported by an October 2000 
report of a gated single photon emission computed tomography 
(SPECT).  The physician stated that the Veteran was unable to 
perform a stress test but estimated that he should be capable 
of 6 - 7 METs of exercise.  

The March 2002 examination provides evidence against 
assigning a rating higher than 30 percent for the Veteran's 
cardiac disability.  His ejection fraction was measured as 
greater than 50 percent, his estimated METs were greater than 
5 and there was no evidence of congestive heart failure.  
None of the criteria for a higher rating are shown on this 
examination.  

In July 2002, a cardiology medical consult was conducted for 
pre-operation clearance for possible right lower extremity 
bypass surgery.  The Veteran reported 4 out of 10 chest 
pressure once every 2 to 4 weeks over the past 6 months and 
chest discomfort during exertion.  He noted that his exercise 
was limited due to need for crutches or a wheelchair for 
ambulation.  Medication was adjusted and an AMIBI was 
recommended.  That same month he underwent an AMIBI which 
yielded an ejection fraction of 60 percent.  Problems lists 
from December 2002 through October 2006 state that the 
Veteran had a gated SPECT estimation of left ventricular 
ejection fraction of 51 percent.  

The July 2002 consult and the problem lists are evidence 
against assigning a rating higher than 30 percent for the 
Veteran's cardiac disability.  Ejection fraction was not 50 
percent or less.  Though the Veteran reported chest pressure 
during exertion, there is no indication of the level of 
exertion causing the chest pressure, and hence his report of 
chest pressure is neither favorable nor unfavorable evidence 
with regard to his claim for a higher rating.  

Clinic notes from June and July 2003 include that the Veteran 
reported that he has chest pains of once per month frequency, 
with shortness of breath.  Of note is that he reported that 
these came about due to stress.  This is therefore not 
evidence sufficient to establish that he had angina at a 
particular MET workload.

In February 2009, the Veteran again underwent a VA 
examination to address his cardiac disability.  The examiner 
indicated that she had reviewed the Veteran's claims file.  
She noted that the claims file did not contain service 
treatment records.  This does not render the examination 
inadequate because the issues, the level of disability of his 
service connected cardiac condition and whether that cardiac 
condition affected his aneurysms discovered many years after 
service, do not depend on his service treatment records which 
are from 1980 and earlier.  

The examiner provided an accurate history of his cardiac 
disability and his aneurysms.  She reported that the 
Veteran's history and medical records are negative for 
diagnosis of congestive heart failure.  She also reported 
that the Veteran ambulates with a motorized or non-motorized 
wheelchair.  She reported that his history is negative for 
dyspnea, fatigue, dizziness, or syncope.  Physical 
examination revealed regular heart rate and rhythm with no 
murmur or gallop.  

For diagnoses the examiner provided that the Veteran had 
coronary artery disease with most recent MIBI evaluation in 
September 2004 of an ejection fraction of 69 percent, that he 
had not been diagnosed with congestive heart failure, and she 
estimated METs of approximately 7 to 8.  

This examination report is evidence against assigning a 
higher rating for the Veteran's cardiac disability.  
Estimated METs are significantly greater than the number 
needed for a rating higher than 30 percent and there is no 
evidence that at the estimated METS the Veteran has dyspnea, 
fatigue, angina, dizziness, or syncope.  He has had no 
episodes of congestive heart failure during any of the period 
on appeal.  The minimum measure ejection fraction is greater 
than 50 percent.  

The Veteran has argued that his VA examinations were 
inadequate.  He primarily disagrees with the assignment of 
estimated METs.  The Board is aware that the 38 C.F.R. 
§ 4.104 provides that if exercise stress testing cannot be 
done (as it can clearly not be done in this case) the 
examiner may estimate the level of activity, expressed in 
METs and supported by specific examples.  Examples provided 
in that regulation include slow stair climbing or shoveling 
snow.  Here no examination report includes such examples.  
Given the Veteran's loss of his right lower extremity and use 
of a wheelchair it is understandable that the examiner did 
not provide examples of workload as such examples may not be 
subject to ready articulation in this particular case.  
However, the examiner did review the Veteran's file and had 
the opportunity to examine and interview the Veteran.  There 
is no reason to believe that the examiner did not provide as 
accurate as possible assessment of the number of METs that 
the Veteran could achieve.  Significantly, there are not 
reports of dyspnea, fatigue, angina, dizziness, or syncope at 
any specified exertion level, thus there is no evidence of 
record available in the record from which the examiner could 
state that such symptoms occurred with a given MET 
estimation.  Her report was necessarily dependent on her 
observations and interview with the Veteran.  

Under the facts of this case, the Board finds that the 
failure to provide specific examples of METs does not render 
the examinations inadequate, particularly in light of the 
facts of this case.  

Based on all of the evidence of record, there is no medical 
evidence favorable to a grant of an increased rating based on 
the schedular criteria.  The medical evidence, as a whole, is 
found by the Board to be generally unfavorable to a higher 
schedular rating, outweighing the Veteran's contentions.   

The Board has also considered whether referral for 
extraschedular consideration is warranted in this case.  To 
accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2009).  The Board is not precluded from raising 
the question of an extraschedular rating in the first 
instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).

More, recently, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must first determine 
whether the schedular rating criteria reasonably describe the 
veteran's disability level and symptomatology.  Id. at 115.  
Second, if the schedular rating criteria do reasonably 
describe the veteran's disability level and symptomatology, 
the assigned schedular evaluation is adequate, referral for 
extraschedular consideration is not required, and the 
analysis stops.  Id.

Finally, if the RO or the Board finds that the schedular 
evaluation does not contemplate the veteran's level of 
disability and symptomatology, then either the RO or the 
Board must determine whether the veteran's exceptional 
disability picture includes other related factors such as 
marked interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

Here, the rating schedule addresses the Veteran's symptoms 
and level of disability with regard to his cardiac 
disability.  Moreover, the Veteran has not alleged that the 
rating criteria do not address the symptoms and level of 
disability of his cardiac disability.  The Veteran has 
contended, for example in his January 2005 Substantive Appeal 
and in letters dated in January 2004, that surgical and 
medical treatment for his heart condition justify a higher 
rating.  The Board does not find this to be a contention that 
the Veteran has any symptoms or level of disability not 
contemplated by the rating schedule.  Hence, there is no need 
to proceed past step one of the Thun analysis.  Referral for 
extraschedular consideration is not warranted.  

In summary, all evidence of record during the course of this 
appeal is against assigning a higher schedular rating for the 
Veteran's service connected cardiac disability and against 
referral for extraschedular consideration.  The evidence does 
not justify a separate rating form any period based on the 
facts found during the whole appeal period.  The evidence is 
not so evenly balanced so as to allow application of the 
benefit-of- the- doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2008).

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

For an increased-compensation claim, section § 5103(a) notice 
should include that schedular or nonschedular ratings are 
determined by applying relevant Diagnostic Codes, found in 
title 38 of the Code of Federal Regulations, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment.  Cf. Dingess v. Nicholson, 19 Vet. App. 473, 488 
(2006).  This notice should provide examples of the types of 
evidence that the claimant can submit or request VA 
assistance in obtaining.  Id.  

Here, the VCAA duty to notify was partially satisfied by way 
of a letters dated in December 2001, November 2005, and 
January 2008.  Although the RO sent a letter to the Veteran 
in December 2001, that letter only informed the Veteran of 
his and VA's respective duties in obtaining evidence.  The 
November 2005 letter informed the Veteran of the kinds of 
evidence needed to substantiate his claim for a higher rating 
for service-connected status post myocardial infarction with 
angina and that in order to obtain a higher rating the 
evidence must show that this disability had gotten worse.  
This letter again informed the Veteran of his and VA's 
respective duties in obtaining evidence.  The letter dated in 
January 2008 provided notice as to how VA assigns disability 
ratings and effective dates.  

Most of the notice that was provided was done so after the 
initial adjudication of the Veteran's claims by the RO.  
However, since the last notice letter was sent, the Veteran 
has had a sufficient opportunity to participate in the 
development of his claim.  The RO readjudicated his claims by 
issuance of a Supplemental Statement of the Case in May 2009.  
This action by the RO cured the timing defect in the notice 
provided.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as a statement 
of the case or supplemental statement of the case, is 
sufficient to cure a timing defect). 

VCAA notice however remains deficient.  Although the January 
2008 letter referenced the Veteran's claim for service 
connection for his abdominal aortic aneurysm, the letter did 
little more as to specifying what was needed to substantiate 
that particular claim.  

That there are defects in VCAA notice does not mean that the 
Board must delay adjudication of the appeal so that 
corrective notice can be provided to the Veteran.  Rather, 
such delay for corrective notice is required only if the 
defects in notice have been prejudicial to the Veteran.  See 
Shinseki v. Sanders 129 S.Ct. 1696 (2009).  To have been 
prejudicial to the Veteran, the defects in notice must be 
shown to have affected the essential fairness of the 
adjudication.  Id.  

In the DECISION section of the November 2004 Statement of the 
Case (SOC) the RO informed the Veteran that service 
connection was not established for status post surgical 
repair of his aneurysms.  The RO explained the basis of that 
decision and provided the Veteran with the text of 38 C.F.R. 
§ 3.303, 3.307, 3.309, and 3.310.  Although an SOC does not 
stand in the place of VCAA notice, the information provided 
in the SOC does tend to show that the absence of notice 
regarding service connection has not been prejudicial to the 
Veteran.  A reasonable person reading this document would 
understand the evidence lacking in the case and what was 
needed to show secondary service connection as well as the 
availability and requirements for referral for extraschedular 
consideration.  

Furthermore, the Veteran has argued that his aneurysm and 
resulting complications were the result of his service 
connected disability and has referred to a medical opinion 
letter that was favorable to this claim in that regard.  This 
tends to show that the Veteran is aware of what is necessary 
to substantiate his claims.  He has been given notice as to 
his and VA's duties in obtaining evidence and has had 
considerable time to submit additional evidence or request VA 
to assist him in obtaining additional evidence.  He has 
provided argument since the January 2008 letter but has only 
submitted evidence that was already of record.  It is clear 
that there is no additional outstanding evidence or 
information in this case.  Delaying adjudication of this 
appeal to send the Veteran a letter informing him of that 
which he is already aware would serve on useful purpose.  

In this regard, it is important to note the extensive record 
of this case.  The Board finds that it would not be cogent, 
based on the record, to remand this case for yet additional 
development or notice in light of the extensive record and 
clear indications from this record that the Veteran is aware 
of the information needed to prevail in this case.  A 
totality of the circumstance test clearly supports a finding 
that the Board should proceed in the full adjudication of 
this case.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records and service treatment records.  Associated with the 
claims file are records of post service treatment at military 
medical facilities, including the Naval Hospital at Camp 
Pendleton and the Naval Medical Center at San Diego.  Of 
record is a favorable medical opinion from "E.O.", M.D. and 
an unfavorable medical opinion from "T.G.", M.D.  VA 
examinations were afforded the Veteran in March 2002 and 
February 2009 and the February 2009 medical professional 
provided a relevant opinion as to any relationship between 
the Veteran's abdominal aortic aneurysm and his service 
connected cardiac disability.  As explained in the portion of 
this decision addressing the Veteran's claim for a higher 
disability rating, under the facts of this case, the Board 
finds the examinations adequate.  

Neither the Veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


